DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Neil Gershon on 05/18/2022.

The application has been amended as follows: 
In claim 31, line 6, added “, the filter protruded from the lumen of the elongated member” after “proximal rim or distal rim”.
In claim 31, line 15, added “configured to close the filter around the captured emboli for removal of the filter with the captured emboli, wherein the filter is closed external of the elongated member and is withdrawn into a lumen of another elongated member” after “forming a lasso-like component”.
In claim 46, line 4, added “protruded from the lumen and” after “a semi-permeable filter”.
In claim 46, line 9, added “configured to close the filter around the captured emboli for removal of the filter with the captured emboli, wherein the filter is closed external of the elongated member and is withdrawn into a lumen of another elongated member” after “collapsed configuration”.
Allowable Subject Matter
Claims 31-52 and 54 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771